304 N.Y. 759 (1952)
In the Matter of Michael Corrigan, Individually and as President of The Structure Maintainers and Structure Maintainer Helpers Association and for the Members Thereof Similarly Situated, et al., Appellants,
v.
Lazarus Joseph, as Comptroller of The City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 6, 1952.
Decided October 16, 1952
Motions for reargument or, in the alternative, to amend the remittitur denied, with $10 costs and necessary printing disbursements. All concur, except CONWAY, J., taking no part. [See 304 N.Y. 172.]